Citation Nr: 9930468	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran's child, [redacted], became permanently 
incapable of self-support before attaining the age of 18 
years for purposes of establishing the veteran's entitlement 
to additional disability compensation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
January 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 25th, 1994, rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO), of the 
Department of Veterans Affairs (VA), which held that the 
veteran's son, [redacted], born on April [redacted], 1958, 
was not permanently incapable of self-support before his 18th 
birthday and therefore could not be recognized as a dependent 
child of the veteran for benefit purposes.  The Board 
remanded the veteran's appeal of this determination on 
February 28, 1997, for additional evidentiary development, 
including procurement of additional medical records and the 
scheduling of a psychiatric evaluation of [redacted].  After 
completion of various actions pursuant to the Board's 
instructions, the RO reviewed the claim in February 1994 and 
confirmed its prior finding that the veteran's son was not 
permanently incapable of self-support before his 18th 
birthday.  The case  has been returned to the Board for 
further review on appeal.  

FINDINGS OF FACT

1.  The veteran's son, [redacted], was born on April [redacted], 
1958, and turned 18 on April [redacted], 1976.  

2.  The veteran's son is shown to have had a psychiatric 
disability, diagnosed as schizophrenia, since 1981.

3.  The veteran's son is not shown to have had physical or 
mental disability on or before April [redacted], 1976, of such nature 
or severity as to render him incapable of self-support on a 
permanent basis.  



CONCLUSION OF LAW

The veteran's son, [redacted], was not permanently incapable of 
self-support before his 18th birthday and is not recognizable 
as a "child" of the veteran.  38 U.S.C.A. §§ 101(4), 5107(a), 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.57(a), 3.356 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Following separation from service, the veteran established 
entitlement to service connection for pulmonary tuberculosis.  
Effective December 15, 1989, the rating for this disability 
was rated from 20 percent to 60 percent, a level entitling 
him to additional compensation for dependents.  The veteran 
claimed additional dependency allowances for his wife and for 
a son, [redacted], born on April [redacted], 1958.  An additional 
dependency allowance for his wife has been awarded.  

The following is a summary of  the documents relevant to the 
claim which have been received from the veteran, the Social 
Security Administration, and from other individuals who have 
provided statements or other material, as well as the reports 
of VA examinations.

Records from the Milton S. Hershey Medical Center Hospital 
show that [redacted] was admitted for the first time in April 
1981 through the emergency room because of acute behavioral 
changes.  His behavioral changes had begun one week before 
admission when, upon return from a three-day fishing trip, 
his parents noted that he was unusually animated, excited, 
happy and energetic and refused to sleep.  Over the following 
days, his behavior became progressively inappropriate, 
manifested by inappropriate laughter, unusual statements and 
fixation on colors.  He then became more and more withdrawn, 
spaced out and "zombie like."  He worsened as the days 
progressed.  A summary of [redacted]'s personal history noted 
that he had been an average student in elementary school and 
that in 10th grade, he had been placed mistakenly in an 
accelerated curriculum but had flunked every course even with 
his parents tutoring.  Against his father's wishes, he had 
decided to drop out of school at age 16.  After leaving 
school, he had a job doing book work at an Army depot and 
briefly attended a school for trucking until he flunked a 
written test.  He had a history of doing poorly on tests in 
spite of apparently knowing the material.  After that, he 
worked at a gas station for about a year.  About nine months 
before the hospitalization, he had begun working in a CETA 
program doing weatherization work.  Examination findings 
included indifference to the interview and an appearance of 
being devoid of mental activity.  He was placed on 
medication.  The diagnoses at discharge included brief 
situational psychosis on Axis I and atypical personality 
disorder on Axis II.

Records from the Wernersville State Hospital show that 
[redacted] was admitted in late May 1981.  It was noted that he 
had a history of acute regressed psychotic condition in the 
past.  The diagnosis on transfer to the Philhaven Hospital in 
June 1981 was acute schizophrenic episode (brief reactive 
psychosis).  On admission to the Philhaven Hospital, it was 
reported that in May 1981, while working at his CETA job, 
[redacted] had become psychotic and hallucinatory and had been 
admitted to the Wernersville State Hospital on an emergency 
commitment.  It was reported that he was living at home with 
his parents.  He related that several events and stressors 
had occurred in the last several months which had been hard 
on him, including his sister's marriage and working hard at 
work.  He stated that he had been eating and sleeping 
improperly, which caused him to become excited.  He felt that 
he might be somewhat dependent on his parents as he was 
rather fearful and usually afraid.  The diagnosis at 
discharge was acute schizophrenic episode, subchronic, with 
acute exacerbation.  Subsequent medical records from the 
Philhaven Hospital show that [redacted] received outpatient 
treatment from 1983 to 1986 and was hospitalized at that 
facility in 1985 and 1992 for treatment of schizophrenia.  

Records from the Wernersville State Hospital show that 
[redacted] was involuntarily committed in February 1995 as a 
result of paranoid schizophrenia.  Records from the Lebanon 
County Mental Health/Mental Retardation Service Center show 
evaluation and treatment of [redacted] at that facility on 
various dates from 1985 through 1987.  A statement received 
in December 1992 from a case manager and psychiatrist at that 
facility indicate that [redacted] had been well-known to the 
agency since 1981 when he was discharged from Wernersville 
State Hospital.  [redacted] carried a diagnosis of schizophrenia 
and had been hospitalized numerous times during the preceding 
11 years.  The condition prevented him from completing his 
formal education and/or maintaining competitive or supported 
employment and impaired  his daily self-care and functioning 
at times.  The prognosis was guarded. 

In support of his claim for benefits on behalf of [redacted], 
the veteran submitted copies of records from the Cornwall-
Lebanon School District.  The records from 1973 through 1975, 
when the veteran was in 9th and 10th grades, show grades 
predominantly of D or lower.  In a June 1993 statement,  
[redacted], who described himself as a neighbor for 28 years and 
[redacted]'s former caseworker, indicated that the veteran's 
son, [redacted], had not left his parents' control and had been 
mainly supported by his parents throughout his 34 years.  He 
stated that [redacted] had been unable to cope with stressful 
things such as everyday life.  

In a June 1993 statement, R. F. Miller, a case worker with 
the Lebanon County Mental Health Program, related that after 
leaving school in the 10th grade, [redacted] had made numerous 
attempts to pursue a high school equivalency program but had 
become frustrated and quit.  He had had numerous short-term 
jobs.   His longest employment had been as a supply clerk at 
an Army depot.  He reported interpersonal conflicts during 
his childhood and adolescence, feeling that he was often on 
the receiving end of fights and rarely fighting back.  

In a statement received in July 1993, R. Gingrich, M.D., 
reported that he had been the family physician to the veteran 
and their son, off and on for 28 years and had been a 
neighbor and friend as well.  He related that [redacted] had had 
the usual childhood diseases and minor complaints, but had 
also developed significant emotional disability determined to 
be schizophrenia, which had significantly eroded his 
lifestyle and made it impossible for him to function as an 
independent self-sustaining individual.  [redacted] had spent 
his entire 35 years living at home.

In a June 1993 statement, the veteran gave a summary of 
[redacted]'s work history, reporting that at age 16 [redacted] had 
worked for a grocery and for an amusement park for one month 
and three months, respectively, that at age 17, he had worked 
for a food store and a car wash for six months and 1 1/2 
months, respectively, and that at age 18 he had worked for a 
gas station for eight months.

A June 1993 statement from [redacted], [redacted]'s guidance 
counselor in high school in the mid-1970's (later the school 
principal), indicated that [redacted]'s school transcript 
indicated that he had had difficulty as a student in school.  

The veteran appeared before a VA psychiatrist in August 1997 
and in his presence the psychiatrist reviewed the file.  The 
veteran stated that [redacted] had first been treated for 
schizophrenia before the age of 18 and was hospitalized at 
Philhaven Hospital at around age 18.  The examiner commented 
that the file showed no documentation of psychiatric problems 
before the age of 18.

A psychiatric examination of [redacted] was performed later in 
August 1997 by the same psychiatrist.  [redacted] was living at 
home with his father and had been unemployed for 15 years.  
He indicated that he had first been hospitalized for paranoid 
feelings and hearing voices at age 24 or 25.  He related that 
he had been hospitalized at age 18 because of a colon tumor 
but was first psychiatrically hospitalized at age 24 or 25.  
He indicated that his current symptoms consisted of auditory 
hallucinations.  He continued to take medications.  The 
examination report indicated that [redacted] had had a fairly 
normal childhood, the third of four children.  He had had 
problems in school because he had had to play catch up when 
he moved and that at one point he was felt to require special 
education.  His grades were generally poor.  He acknowledged 
feeling uncomfortable in class.  The first psychotic symptoms 
he recalled were at about age 25.  It was unclear whether he 
had had a paranoid symptom while in high school.  The 
diagnosis on Axis I was schizophrenia, paranoid type.   The 
examiner commented that it was unclear when the first 
psychotic symptoms presented and that he could not discern 
whether the feeling of discomfort in high school was a 
paranoia which may have been a premorbid symptom.

A further psychiatric examination of [redacted] was scheduled 
for October 1997.  The son refused to come in, but the 
veteran did appear.  He described childhood behavior whereby 
[redacted] choked a cat to death at the age of 5 or 6 and showed  
no remorse.  He indicated that [redacted] was destructive and 
had a poor job history.  He indicated that [redacted] showed no 
clear bizarre behaviors, but that "there were many subtle 
things."  He claimed that [redacted] had had a breakdown at the 
age of 17 and 18 and had to be put in restraints for 
psychotic symptoms.  The examiner noted that a learning 
disability had been reported during high school and that 
[redacted] had been referred to a school psychologist, although 
there was no record of his being in outpatient counseling.  
He concluded that there was no clear evidence that [redacted] 
had developed schizophrenia at the age of 18 though he 
apparently had a history of learning disability and subtle 
indications that premorbid symptoms may have been present.  
There was no documentation of premorbid symptoms, such as 
bizarre behaviors, suspiciousness or paranoia and that there 
were no acute psychotic symptoms before the psychotic break 
in 1981.

The file was reviewed by a VA psychologist in October 1998.  
No psychological testing was done because [redacted] did not 
want to come to the VA.  The examiner commented that the type 
of evidence requested by the VA to determine [redacted]'s 
entitlement cannot be obtained through psychological tests 
alone and that:

[t]he type of evidence apparently 
required by VA in this case is a type of 
"hard" evidence that would never be 
available in such cases whenever parents 
try to protect minor children from 
immersion in the mental health system 
until the children's behavior becomes so 
bizarre as to render them unmanageable.  
On the other hand, most clinicians and 
researchers today consider schizophrenia 
as a brain disorder that will normatively 
manifest itself at about age 20; however, 
as a brain disorder, it is present in the 
developmental period as seen by 
difficulties at school, play, etc.  The 
parents would therefore be reflecting 
their certain, though subjective, 
knowledge, that the children will never 
be able to "make it."  

II.  Analysis

For VA benefit purposes, the term "child" includes a person 
who is unmarried and who, before attaining the age of 18 
years, became permanently incapable of self-support.  
38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 3.57(a)(1)(ii) 
(1998).  In determining whether permanent incapacity for 
self-support before attaining the age of 18 has been 
established, the relevant criteria are found in VA 
regulation, 38 C.F.R. § 3.356 (1998):  

Rating determinations will be made solely 
on the basis of whether the child is 
permanently incapable of self-support 
through his own efforts by reason of 
physical or mental defects. . . . 
Principal factors for consideration are:

(1) The fact that a claimant is 
earning his or her own support 
is prima facie evidence that he 
or she is not incapable of self-
support. . . .

(2) A child shown by proper 
evidence to have been 
permanently incapable of self- 
support prior to the date of 
attaining the age of 18 years, 
may be so held at a later date 
even though there may have been 
a short intervening period or 
periods when his or her 
condition was such that he or 
she was employed, provided the 
cause of incapacity is the same 
as that upon which the original 
determination was made and there 
were no intervening diseases or 
injuries that could be 
considered as major factors. 
Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated 
after a short period by reason 
of disability, should not be 
considered as rebutting 
permanent incapability of self-
support otherwise established.

(3) It should be borne in mind 
that employment of a child prior 
or subsequent to the delimiting 
age may or may not be a normal 
situation, depending on the 
educational progress of the 
child, the economic situation of 
the family, indulgent attitude 
of parents, and the like. In 
those cases where the extent and 
nature of disability raises some 
doubt as to whether they would 
render the average person 
incapable of self-support, 
factors other than employment 
are for consideration. In such 
cases there should be considered 
whether the daily activities of 
the child in the home and 
community are equivalent to the 
activities of employment of any 
nature within the physical or 
mental capacity of the child 
which would provide sufficient 
income for reasonable support. 
Lack of employment of the child 
either prior to the delimiting 
age or thereafter should not be 
considered as a major factor in 
the determination to be made, 
unless it is shown that it was 
due to physical or mental defect 
and not to mere disinclination 
to work or indulgence of 
relatives or friends.

(4) The capacity of a child for 
self-support is not determinable 
upon employment afforded solely 
upon sympathetic or charitable 
considerations and which 
involved no actual or 
substantial rendition of 
services.

38 C.F.R. § 3.356 (1998).

The United States Court of Veterans Appeals (redesignated on 
March 1, 1999, as the United States Court of Appeals for 
Veterans Claims) has held that, in applying the criteria, the 
focus of the analysis must be on the child's condition at the 
time of his or her 18th birthday; it is that condition which 
determines whether the individual is entitled to the status 
of "child."  Dobson v. Brown, 4 Vet. App. 445 (1993).  The 
Court indicated that the law requires a two-part test.  The 
first part requires that only evidence regarding the child's 
condition as of the child's 18th birthday be considered; if 
the child is found to have been disabled as of that date, the 
part two of the test requires consideration of evidence as to 
the current condition of the child.  Dobson, Id.  

Incapacity for self-support before the age of 18 is claimed 
in [redacted]'s case on the basis of psychiatric disability, 
diagnosed as schizophrenia since 1981.  All of the medical 
treatment records obtained for review in this case are dated 
after April 1976.  The information contained therein 
concerning [redacted]'s condition earlier than April 1981, when 
[redacted] was first hospitalized, consist of historical 
descriptions rather than clinical observations.  [redacted] is 
shown to have had learning problems in school which led him 
to drop out some time during or after the 10th grade.  There 
is nothing in the official school or clinical records to 
suggest that his departure from school resulted from 
psychiatric problems.  

The status of [redacted] before April [redacted], 1978, is also 
shown in statements prepared by the veteran and others who have 
submitted reports to support the veteran's claim.  A guidance 
counselor (later the school's principal) noted that [redacted] 
had had problems as a student but did not cite psychiatric 
maladjustment as the cause.  The physician, Dr. Gingrich, who 
treated the veteran and his family from the mid-1960's on and 
who ultimately referred [redacted] for psychiatric 
hospitalization in 1981, described emotional difficulties 
diagnosed as schizophrenia, but he did not provide any 
information that would support a conclusion that 
schizophrenia per se preexisted April [redacted], 1978.  

VA examiners who have examined [redacted] or the VA file or both 
have noted the possibility that prodromal symptoms of 
schizophrenia may have been present before [redacted] turned 18.  
In the absence of overt symptoms of hallucinations or 
paranoia or the like, the absence of which has been 
specifically commented upon, such prodromal symptoms would 
have been, in the opinion of the VA psychologist who reviewed 
the file in October 1988, rather subtle.  Even if they were 
present, the record does not show that they were either 
incapacitating or permanent.  All of the medical 
professionals who have offered opinions in connection with 
the veteran's claim on behalf of [redacted] have stopped short 
of claiming that before attaining age 18 [redacted] had a 
psychiatric disability  of such severity as to produce 
permanent incapacity for self-support. 

The veteran has written many letters to the VA emphasizing 
the child's reliance on his parents throughout his entire 
life.  His allegation that [redacted] was first hospitalized for 
schizophrenia at age 17 is suspect and conflicts with the 
evidence of record.  [redacted]'s earliest documented 
hospitalization, apparently at age 17, was for a colon tumor 
rather than psychiatric problems.  The veteran's description 
of [redacted]'s behavior and symptoms before turning 18 is 
relevant, but its significance in determining the outcome of 
the appeal is limited since the questions of whether 
disability existed before April [redacted], 1976, whether incapacity 
for employment was present before such date and whether any 
such incapacitation was permanent require medical expertise.  
The Court has held that a lay person can provide probative 
eyewitness evidence of  visible symptoms but is not competent 
to provide evidence as to matters requiring specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Court has also stated that "[l]ay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).  

The strongest case that can be made for [redacted] on the basis 
of the present record is that before turning eighteen on 
April [redacted], 1976, he was a troubled, poorly adjusted youth who 
had serious academic and personal relationship problems, was 
dependent on his parents and may have had psychiatric 
symptoms representing incipient schizophrenia.  Even if the 
existence of schizophrenia symptoms before April [redacted], 1976, is 
assumed, incapacitaty for self support as defined in the 
regulation is not shown to have been present until several 
years later.  Accordingly, a preponderance of the evidence is 
against the claim and the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Recognition of the veteran's son, [redacted], as a "child" on 
the basis of permanent incapacity for self-support before 
attaining the age of 18 is denied.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

